Citation Nr: 0402927	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for lumbar degenerative 
disc disease (DDD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In May 2003 the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  


REMAND

At the recent personal hearing in May 2003, the veteran 
testified that there were additional records in existence 
which showed postservice treatment for back complaints.  
Specifically, it was noted that he had been treated after 
service by a private chiropractor.  He also indicated that he 
was recently awarded Social Security Benefits based on his 
back disability.  It was agreed that his case would be put on 
hold for a period of 90 in order that these records could be 
added to the claims file.  No records were received during 
that period and the claim was advanced to the Board.  

Under VCAA of 2000, VA's duty to assist the veteran includes 
obtaining recent medical records in order to determine the 
nature, extent, and etiology, if possible, of the veteran's 
disability.  It is the Board's conclusion that these records 
would be beneficial before making a determination as to the 
claim of service connection for a back disorder.  38 C.F.R. 
§ 3.159(c)(4) (2003).  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his back disorder.  With any necessary 
authorization from the appellant, the VBA 
AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This includes records from the private 
chiropractor who treated the veteran 
postservice for his back disorder.  If 
any requested records are not available, 
or the search for such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and the 
veteran should be so notified.  

2.  The VBA AMC should contact the Social 
Security Administration and request the 
records considered in making its 
determination that the veteran was 
disabled due to a back condition.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results that fact should 
be noted in the claims file, and the 
veteran should be so notified.  
 
3.   After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the veteran's claim for service 
connection for a back disorder.  If the 
appeal remains denied, the VBA AMC should 
issue a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claim.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until the VBA AMC notifies him.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the VBA AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




